*704
ORDER

PER CURIAM.
Mark Hammond appeals from the judgment of the trial court entered upon a jury verdict convicting him of second-degree murder, first-degree robbery, and two counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in overruling the appellant’s motion to suppress two witnesses’ in-court identifications and testimony concerning out-of-court identifications of the appellant, and did not err in overruling the appellant’s objection to and allowing into evidence State’s Exhibits 9 and 9a. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).